Citation Nr: 0903967	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  00-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

Entitlement to an increased rating for the service-connected 
lumbar strain with dextroscoliosis and degenerative changes, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and J. C.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977 and December 1977 and February 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

In July 2001, the veteran testified at hearing held in 
Washington, D.C. before a Veterans Law Judge (VLJ) who is no 
longer employed at the Board.  In a December 2008 letter 
issued to his last known address, the veteran was offered an 
opportunity to testify at another hearing; however; he failed 
to respond.  

In July 2004, the veteran filed a claim for an increased 
rating for PTSD.  In May 2005, the RO denied an increased 
rating.  The veteran noted his disagreement in a statement 
received in October 2005.  

In April 2006, the disability rating was increased to 70 
percent and a Statement of the Case was issued.  The veteran 
did not perfect a timely appeal to the issue of an increased 
rating for PTSD, therefore, the Board will not review that 
issue.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran indicates that his low back symptoms have 
increased in severity since the last VA examination in 2004.  
In the Post Remand Brief, his representative points out that 
it has been an extended period of time since the veteran was 
afforded a VA examination.  

In light of the veteran's contentions of increased 
symptomatology and a review of the medical evidence of 
record, the Board finds that a contemporaneous examination 
should be conducted.  

When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide appropriate 
notice concerning his claim for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO/AMC 
should contact the veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the veteran's claims file, that have 
treated him for his low back.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for a VA 
examination in order to determine the 
severity of his service-connected low 
back disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

(a)  The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  

(b)  In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

(c)  If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d)  With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should so state.  

3.  After completion of the above 
development (and any additional 
development deemed warranted by the 
record), the RO should review the 
veteran's claim for increase in light 
of all relevant evidence and governing 
legal authority and precedent.  In the 
event any decision remains adverse to 
him, the veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


